Citation Nr: 0427880	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  99-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for Hepatitis C, claimed as 
due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

In January 1999, the RO denied the veteran's claims for 
service connection for Hepatitis C and cystic acne, claimed 
as due to exposure to herbicides.  The RO also denied his 
claim for service connection for bilateral hearing loss.  The 
veteran appealed to the Board of Veterans' Appeals (Board), 
challenging each of the RO's denials.  In September 2000, 
while the appeal was pending, the RO granted his hearing loss 
claim.  The RO confirmed its prior denials of the other two 
claims (i.e., service connection for Hepatitis C and cystic 
acne), and the case was transferred to the Board in November 
2000.

In March 2001, the Board remanded the veteran's Hepatitis C 
and cystic acne claims to the RO in order to obtain 
compliance with the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)).  The RO took further action on the 
claims, and returned the case to the Board in June 2002.

In September 2002, the Board denied the veteran's claim for 
service connection for a skin disorder.  As for the Hepatitis 
C claim, the Board found that further development of that 
claim was necessary, and ordered that the development be 
conducted internally.  In May 2003, however, the United 
States Court of Appeals for the Federal Circuit invalidated 
the regulation that had permitted the Board to obtain and 
review new evidence without obtaining a waiver from the 
appellant.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, in 
July 2003, the Board once again remanded the claim to the RO.  
The RO took further action on the claim, and returned the 
case to the Board in June 2004.  Thereafter, in August 2004, 
the veteran's representative submitted additional written 
argument.

For the reasons discussed below, this appeal is again being 
REMANDED to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2003).

In the present case, the record shows that, following the 
Board's most recent remand of this case in July 2003, the RO, 
among other things, obtained additional records of treatment 
from the VA Medical Center (VAMC) in West Palm Beach, 
Florida.  Among those records were treatment reports, dated 
in September 1998, which indicate that the veteran was being 
treated for complications associated with Hepatitis C, and 
that he signed "R of I" (release of information) papers so 
that his medical records could be reviewed for "SSD" 
(Social Security disability).  The clear implication from 
these reports is that the veteran filed an application for 
disability benefits with the Social Security Administration 
(SSA) due, at least in part, to difficulties arising from 
Hepatitis C.  Because the record on appeal does not contain 
any records from SSA, and because it appears that such 
records could be relevant his claim, a remand is required.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The veteran should be asked to provide 
any additional evidence in his possession 
that pertains to his claim for service 
connection for Hepatitis C.

2.  The SSA should be asked to provide copies 
of any records pertaining to the veteran's 
claim for SSA disability benefits, to include 
any medical records gathered in connection 
with that claim.  The materials obtained 
should be associated with the claims file.

3.  Any relevant records of treatment dated 
since January 2002 should be obtained from 
the VAMC in West Palm Beach, Florida.  The 
records should be associated with the claims 
file.

4.  Thereafter, adjudicatory action should be 
taken on the veteran's claim.  If the benefit 
sought is denied, a supplemental statement of 
the case (SSOC) should be provided to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


